DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 60-79 in the reply filed on 11/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly, the claims 80-89 are withdrawn from consideration as being drawn to a non-elected invention.
Drawings
The drawings were received on 6/20/2022. These drawings are found acceptable by the examiner.
Specification
The disclosure is objected to because of the following informalities:
(a)	The use of the term “FAM” and “Texas Red” at page 23, “Lightcycler, Amplifluour and Plexor” at page 29, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
(b)	The disclosure is objected at pages 24 in line 33 because the designation for the sequence identifier is improper (see MPEP§ 2422.03).   It is suggested amending the disclosure to recite --SEQ ID NOS:-- instead of “SEQ ID NOs”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 60-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 19-23 of U.S. Patent No. 10,793,917 {US Patent ‘917}. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F. 2d 887, 225 USPQ 645 (fed. Cir. 1985).
	 Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims 60-79 of the instant invention and the claims 1-12 and 19-23 of U.S. Patent No. ‘917 are both directed to a method of detecting the presence of a micro-organism in a sample, the method comprising:(a) contacting the sample with a nuclease resistant nucleic acid molecule comprising a plurality of nuclease resistant nucleotides which is either extended by polymerase activity or is ligated by ligase activity of the micro- organism in the sample, (b) incubating the thus contacted sample under conditions suitable for polymerase activity or ligase activity; and (c) detecting in the sample a nucleic acid molecule that has been extended by the polymerase activity or ligated by the ligase activity of the micro-organism as compared to a negative control, thereby indicating the presence of the micro-organism in the sample (see claim 1 of the instant invention and claim 1 of U.S. patent No. ‘917). The claim 1 of US Patent no. ‘917 further recites wherein the nuclease resistant nucleotides comprises phosporothioate nucleotides.  This limitation is recited in the claim 62 of the instant invention.    The claims 61-79 of the instant invention embodies the limitations of the claims 1-12 and 19-23 of US patent No. ‘917. 
 The claims only differ slightly in wording but embodies the same identical scope. Thus, the claims 60-79 of the instant invention falls entirely within the scope of the claims 1-12, 19-23 of US patent 10793917.   
	As the court stated in In re Goodman, 29 USPQ2d 2010 (CAFC 1993),  " a second application-- "containing a broader claim, more generical in its character than the specific claim in the prior patent"--typically cannot support an independent valid patent.  Miller, 151, U.S. at 198; See Stanley, 214 F.2d at 153.   Thus, the generic invention, as noted above is "anticipated" by the species of the patented invention.  Cf., Titanium metal corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claims).  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generical application. "In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354".

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
10.	Claim(s) 60-61, 63-74 and 76-79 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zweitzig et al {Zweitzig referred to herein} (Nucleic Acids Research, vol. 40, no. 14, e109, pages 1-12, April 11, 2012). 
	Regarding claims 60, 63 and 73, Zweitzig teaches a method of detecting the absence or presence of a micro- organism in a sample comprising:(a) contacting the sample with a nucleic acid molecule which acts as a substrate for nucleic acid modifying activity of the micro-organism in the sample, (b) incubating the thus contacted sample under conditions suitable for nucleic acid modifying activity; and (c) specifically detecting the absence or presence of a modified nucleic acid molecule resulting from the action of the nucleic acid modifying activity on the substrate nucleic acid molecule as compared to a negative control (No Input Control, page 2) to indicate the absence or presence of the micro-organism, characterized in that the nucleic acid molecule is modified so as to protect it from nuclease activity (see entire article and abstract, especially pages 2-4, Materials and Methods; see also Figures) and wherein the action of the nucleic acid modifying activity comprises on the substrate nucleic acid molecule produces an extended nucleic acid molecule, wherein said modifying activity comprises a polymerase activity (page 4, col. 1 first and second full paragraphs).
	Regarding claim 61 and 74, Zweitzig teaches wherein the nuclease resistant nucleic acid molecule comprises a synthetic nucleotide (page 2, first paragraph of col. 2 on page 4 and Figures 5; see page 2, col. 1 section entitled “DNA substrate design and preparation” and “DPE reaction conditions”; see also “Dideoxy termination experiments”).
	Regarding claims 64, Zweitzig teaches a wherein an internal positive control nucleotide molecule is added in the sample with nucleic acid molecule which acts as a substrate for nucleic acid modifying activity of the microorganism wherein the action of the polymerase extends the nucleic acid molecule and further wherein the IPC is susceptible to nuclease activity and is used to identify contaminating nucleic acid activity in the sample  (see Figure 1 and legend and page 3, col. 1).
	Regarding claims 65, Zweitzig teaches wherein a nucleic acid probe is added in step (c) which binds to a target probe sequence within the nucleic acid molecule and may be labeled and wherein said detection probe is specific for the target (page 2, col. 2, last paragraph).
	Regarding claims 66 and 76, Zweitzig teaches wherein a nucleic acid probe is added in step (c) which binds to a target probe sequence within the IPC nucleic acid and may be labeled and wherein said IPC probe is specific for the internal control, wherein the IPC is a positive control (page 2, col. 2, last paragraph and Figure 1).
	Regarding claim 67, Zweitzig teaches wherein the nucleic acid probes are differently labeled (page 2, col. 2, last paragraph).
	Regarding claims 68 and 77, Zweitzig teaches wherein the nucleic acid molecule is at least partially double stranded and comprises uracil residues in the complementary strand and step (c) comprises adding Uracil DNA Glycosylase (UDG) to the sample in order to degrade the uracil residues in the complementary strand (see section entitled “quantitative PCR composition and thermocycling”).
	Regarding claims 69-71 and 78, Zweitzig teaches wherein the complementary strand of the nucleic acid molecule comprises a modification at the 3’ end of a non-extendible nucleotide, wherein said modification at the 3' end comprises incorporation of a non-extendible nucleotide and further wherein the non-extendible nucleotide is a dideoxy nucleotide triphosphate (ddNTP), optionally wherein the ddNTP is dideoxyCytidine. (See page 2, second full paragraph of col. 1 and Figure 1).
	Regarding claims 72 and 79, Zweitzig teaches wherein the step (c) comprises a nucleic acid amplification step (page 2, col. 2 section entitled “Quantitative PCR composition and thermocycling”).  Thus, Zweitzig meets the limitations of the claims recited above.
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 62 and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zweitzig in view of Skerra (Nucleic Acids Research, vol. 20, No. 14, pages 3551-3554, 1992).  
Regarding claims 62 and 75, Zweitzig teach a method of detecting the presence or absence of a microorganism in a sample as previously described above.     
The teachings of the cited prior art do not expressly teach wherein the synthetic nucleotides comprises phosphorothioate nucleotides and/or locked nucleic acid nucleotides.
Skerra provides a general teaching the use of phosphorothioate oligonucleotide analogues in amplification-based reactions.  Skerra teaches that the incorporation of phosphorothioate oligonucleotide analogues prevent or protect the oligodeoxynucleotide from 3’ terminal exonucleolytic attack (abstract and page 3553, col. 2, last paragraph).    Skerra concludes that using phosphorothioate primer oligodeoxynucleotide analogues improves amplification efficiencies (page 3554, col. 1)
It would have been prima facie obvious to one of ordinary skill in the art the time of the effective filing date of the claimed invention to have been motivated to have incorporated phosphorothioate with the modifying molecule of Zweitzig for use in the detection method based on polymerase activity as taught by primary references for the obvious benefit of preventing or protecting the oligodeoxynucleotide from 3’ terminal exonucleolytic attack in order to improve amplification efficiencies as suggested by Skerra.
Conclusion
15.	No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637